Citation Nr: 1809146	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO. 11-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for scars, status post-surgical excision and irradiation of parotid gland carcinoma.

2. Entitlement to an initial rating in excess of 10 percent for painful or unstable scars, status post-surgical excision and irradiation of parotid gland carcinoma.

3. Entitlement to an initial rating in excess of 10 percent for a disability of cranial nerve V (trigeminal nerve) with disturbance of skin sensation, including hypoesthesia, hyperesthesia, paresthesia, status post-surgical excision and irradiation of parotid gland.

4. Entitlement to an initial compensable rating for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to January 2009, with 1 year of prior active duty service as well as service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2014, the matter was remanded for additional development.

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").


FINDINGS OF FACT

1. Throughout the entire period on appeal, the Veteran's scars, status post-surgical excision and irradiation of parotid gland carcinoma, were characterized by visible or palpable tissue loss, gross distortion or asymmetry of the left cheek and left ear, and 5 characteristics of disfigurement.

2. Throughout the entire period on appeal, the Veteran had no more than 2 painful scars and no unstable scars.


3. Throughout the entire period on appeal, the Veteran's disability of cranial nerve V with disturbance of skin sensation, including hypoesthesia, hyperesthesia, paresthesia, status post-surgical excision and irradiation of parotid gland, was characterized by moderate incomplete paralysis.

4. The Veteran has not received treatment for adenoid cystic carcinoma since May 1995.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent and no higher for scars, status post-surgical excision and irradiation of parotid gland carcinoma, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7800, Notes 1 and 5 (2017).

2. The criteria for an initial rating in excess of 10 percent for painful or unstable scars, status post-surgical excision and irradiation of parotid gland carcinoma, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804, Notes 1 and 2. (2017).

3. The criteria for an initial rating in excess of 10 percent for a disability of cranial nerve V with disturbance of skin sensation, including hypoesthesia, hyperesthesia, paresthesia, status post-surgical excision and irradiation of parotid gland, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8205 (2017).

4. The criteria for an initial compensable rating for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 7343 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

This appeal arises from initial grants of service connection and assignment of disability ratings. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records have been secured. In addition, pursuant to the Board's August 2014 remand, VA examinations were afforded in November 2017, September 2015, June 2015, and May 2015. Examinations were also performed in May 2010 and April 2009. The Veteran has not challenged the adequacy of the examinations. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that there has been substantial compliance with its prior remand instructions and that VA's duty to assist has been met. See 38 C.F.R. § 3.159 (c)(4) (2017); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a June 2009 rating decision, the RO granted service connection for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland and assigned a noncompensable disability rating. In June 2015, the RO granted service connection under Diagnostic Codes 7800 and 7804 for scars and a disfigurement secondary to post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland. The RO assigned a 30 percent disability rating under Code 7800 and a 10 percent disability rating under Code 7804. More recently, in November 2017, the RO granted service connection for disability of cranial nerve V (trigeminal nerve) with disturbance of skin sensation, including hypoesthesia, hyperesthesia, paresthesia, secondary to post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland, and assigned a 10 percent disability rating.

The regulations establish a general rating formula for scars of the head, face, or neck. 38 C.F.R. § 4.118. Under the General Rating Formula, a 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement. A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there four or five characteristics of disfigurement. Finally, an 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 5.

Additionally, the regulations establish a general rating formula for painful or unstable scars. 38 C.F.R. § 4.118. Under the General Rating Formula, a maximum 30 percent evaluation is warranted for five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804, Notes 1-3.

The regulations also establish a general rating formula for paralysis of the cranial nerves. 38 C.F.R. § 4.124a. Under the General Rating Formula, a 10 percent disability rating is warranted for moderate incomplete paralysis of the fifth (trigeminal) cranial nerve. A 30 percent disability rating is warranted for severe incomplete paralysis of the fifth (trigeminal) cranial nerve. Lastly, a maximum schedular 50 percent disability rating is warranted for complete paralysis of the fifth (trigeminal) cranial nerve. 38 C.F.R. § 4. 124a, Diagnostic Code 8205.

Finally, malignant neoplasms of the digestive system, exclusive of skin growths, are rated as 100 percent disabling under 38 C.F.R. § 4.114. A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuing such treatment, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e). 38 C.F.R. § 4.114, Diagnostic Code 7343.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In April 2009, shortly after her separation from service, the Veteran underwent a VA examination. The examiner noted that the Veteran had adenoid cystic carcinoma of the left parotid gland while in service and received a left parotidectomy and radiation treatment in May 1995. A physical examination revealed surgical changes of the left parotid area with tenderness and hypersensitivity and no apparent recurrence of the tumor. Cranial nerves II-XII were intact and functioning and no motor loss was found.

Subsequently, the Veteran visited her private physician. See May 2009 rheumatology note by Dr. R.G. The physician noted no known metastases of the cancer. In addition, the physician found cranial nerves II-XII as well as motor and sensory functions grossly normal. However, in a following visit, the Veteran complained of numbness. See June 2009 rheumatology note by Dr. R.G.

A further VA examination took place in May 2010. The examiner noted reports of neck and facial numbness following the May 1995 surgery for adenoid cystic carcinoma of the left parotid gland. A physical examination revealed two painful scars. The first identified scar was a left parotidectomy scar going from under ear lobe into the neck with a maximum width of 0.4 cm. and a maximum length of 7.0 cm. The examiner noted that the first identified scar did not have hypo- or hyper-pigmentation or abnormal skin texture, but had an elevated or depressed contour and was adherent to underlying tissue. Visible or palpable underlying soft tissue loss was also found with an area greater than 6 sq. in. (39 sq. cm.). The second identified scar was also a left parotidectomy scar located generally in the head, face, and neck, and was noted to result in gross distortion or asymmetry in the left ear and left cheek. No skin breakdown of either scar was noted. The examiner also identified a depression between the sternomastoid muscle and the mandible with the angle of the mandible protruding.

In May 2015, the Veteran submitted to a VA examination regarding her adenoid cystic carcinoma of the left parotid gland and related scars. The Veteran reported numbness in the left cheek and lower lip as well as left ear lobe pain and texture changes since the May 2010 VA examination. The examiner identified one scar posterior to the left ear lobe with a width of 0.5 cm. and a length of 2.5 cm affected with surface contour elevated on palpation. The examiner also identified a second scar posterior to the lower aspect of the ear lobe down the sternocleidomastoid muscle with a width of 6.5 cm. and a length of 0.2 cm. affected with abnormal texture. In addition, the examiner identified a depression of the left check anterior to the ear and below the cheek below the zygomatic bone related to loss of subcutaneous tissue. This third scar measured 2 cm. in width and 5 cm. in length, was affected with underlying soft tissue loss, and resulted in a gross distortion or asymmetry of the left cheek area. However, the third scar was not found to be painful. The examiner measured an approximate total area of the head, face and neck with abnormal texture of 13 sq. cm. and an approximate total area of the head, face and neck with missing underlying soft tissue of 10 sq. cm. None of the scars were found to be unstable.

A VA cranial nerve examination took place in June 2015. The examiner indicated that the Veteran's cranial nerve V (trigeminal) was affected by her adenoid cystic carcinoma of the left parotid gland and related scars. The examiner noted, moderate intermittent pain in left lower face and left side of mouth and throat, severe dull pain in left lower face, severe paresthesias and/or dysesthesias of left mid face, moderate paresthesias and/or dysesthesias of left lower face, moderate paresthesias and/or dysesthesias of left side of mouth and throat, and severe numbness of left lower face. In addition, the examiner noted normal muscle strength of the left muscles of the face and decreased sensation in the left mid and lower face. See November 2017 Compensation and Pension Examination Note (correcting the June 2015 VA examination report, which originally indicated normal sensation functions). The examiner concluded that the Veteran suffered incomplete, moderate paralysis of cranial nerve V.

The Veteran presented to another VA examination regarding her adenoid cystic carcinoma of the left parotid gland in September 2015. The examiner found no signs of disease progression on yearly examinations or further treatment since the last examination. The examiner also noted the presence of painful or unstable scars or scars with a total area greater than 39 sq. cm. (6 sq. in.). One of the scars was characterized by hypoesthesia and paresthesia in a 4 cm. band along the scar. Disfigurement of the left cheek and progressive chronic intermittent pain of the left face with painful paresthesia were also noted. The Veteran also complained of progressive numbness on the left side of face and jaw. 

More recently, in November 2017, the Veteran underwent an additional VA examination. The examiner stated that there have been no substantive changes in the Veteran's adenoid cystic carcinoma of the left parotid or its sequela since the last examination. However, the examiner noted that the Veteran has had some progression of facial discomfort.

Upon review of the record, the Board finds, first, that an initial rating of 50 percent for scars, status post-surgical excision and irradiation of parotid gland carcinoma, is warranted. The May 2010 VA examination revealed a scar with an elevated or depressed contour that was also adherent to underlying tissue. Visible or palpable underlying soft tissue loss was also found with an area greater than 6 sq. in. (39 sq. cm.). The May 2015 VA examination also revealed a second scar with a width of 6.5 cm and a separate disfigurement with a width of 2 cm. The Veteran's scars are, therefore, manifested by 5 characteristics of disfigurement. The May 2010 VA examination also reflects that the second scar resulted in gross distortion or asymmetry of 2 features: the left ear and the left cheek. However, the competent evidence of record does not reflect gross distortion or asymmetry of more than 2 features or more than 5 characteristics of disfigurement. Accordingly, the criteria for an initial rating of 50 percent, but no higher, for scars, status post-surgical excision and irradiation of parotid gland carcinoma, have been met. See 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1 and 5.

Secondly, the Board finds that an initial rating in excess of 10 percent for painful or unstable scars, status post-surgical excision and irradiation of parotid gland carcinoma, is not warranted. While the VA examinations reflect the presence of 3 scars, only 2 of the scars have been characterized as painful. The May 2015 VA examination also determined that none of the scars were unstable. Further, neither private treatment records nor the Veteran's statements reflect the presence of 3 or more painful or unstable scars secondary to her service-connected surgical excision and irradiation for adenoid cystic carcinoma. There is no evidence to doubt the credibility of the Veteran's examiners or physicians of record. As such, the criteria for a 20 percent rating or a 30 percent rating for painful or unstable scars, status post-surgical excision and irradiation of parotid gland carcinoma, have not been met. See 38 C.F.R. § 4.118, Diagnostic Code 7804, Notes 1 and 2.

Further, the Board finds that an initial rating in excess of 10 percent for a disability of cranial nerve V with disturbance of skin sensation, including hypoesthesia, hyperesthesia, paresthesia, status post-surgical excision and irradiation of parotid gland, is not warranted. The June 2015 VA examination found incomplete, moderate paralysis of the cranial nerve V. While the examiner did note severe numbness and loss of sensation, including severe paresthesia and dysesthesias, of the left side of the face, there was no finding of severe loss of motor functions or movement as a result of the cranial nerve disability. The examiner noted that the muscle strength on the left side of the Veteran's face was normal. There was also no finding of complete paralysis. In any event, the VA examiner specified that the level of neurological dysfunction was moderate.  Such was determined by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Accordingly, the Board finds that the criteria for a 30 percent rating or a 50 percent rating for a disability of cranial nerve V with disturbance of skin sensation, including hypoesthesia, hyperesthesia, paresthesia, status post-surgical excision and irradiation of parotid gland, have not been met. See 38 C.F.R. §§ 4.2, 4.6, 4.124a, Diagnostic Code 8205.

Lastly, the Board finds that an initial compensable rating for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland is not warranted. The Veteran most recently received treatment for adenoid cystic carcinoma in May 1995. Therefore, the 6 month period following treatment provided in the applicable regulation has long expired. Neither VA nor private treatment records reflect subsequent treatment for adenoid cystic carcinoma. Since that time, VA has assigned multiple disability ratings encompassing the residuals of the Veteran's adenoid cystic carcinoma. Accordingly, the legal criteria for an initial compensable rating for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland have not been met. See 38 C.F.R. § 4.114, Diagnostic Code 7343.

In reaching these conclusions, the Board has considered extraschedular evaluations under 38 C.F.R. § 3.321 (b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does not show, that her service-connected post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland, secondary scars, or secondary disability of cranial nerve V is not adequately contemplated by the schedular rating criteria. In this regard, the Board notes that while the medical record reflects that the Veteran has hearing and neck problems related to her post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland, service connection is currently in effect for left ear hearing loss and a cervical spine disability. See 38 C.F.R. § 4.14. Therefore, discussion of whether an extraschedular rating must be considered is not necessary. Doucette v. Shulkin, 28 Vet. App. 366 (2017).

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claims for increase above what is granted herein, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
ORDER

Entitlement to an initial rating of 50 percent and no higher for scars, status post-surgical excision and irradiation of parotid gland carcinoma, is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for painful or unstable scars, status post-surgical excision and irradiation of parotid gland carcinoma, is denied.

Entitlement to an initial rating in excess of 10 percent for a disability of cranial nerve V (trigeminal nerve) with disturbance of skin sensation, including hypoesthesia, hyperesthesia, paresthesia, status post-surgical excision and irradiation of parotid gland, is denied.

Entitlement to an initial compensable rating for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


